Supreme Court
OF
NevADA

(1 7A ERE

IN THE SUPREME COURT OF THE STATE OF NEVADA

LA'SHAE NORTHINGTON, No. 84727
INDIVIDUALLY, AND AS
ADMINISTRATOR OF THE ESTATE
OF SARIAH SHEPPARDS,
Appellant,
Vs.
JESSE ALLEN BENNETT; CITY OF
SPARKS; AND CITY OF RENO,
Respondents.

 

 

 

ORDER DISMISSING APPEAL

This is an appeal from a district court order granting a motion
to dismiss. Second Judicial District Court, Washoe County; Scott N.
Freeman, Judge.

When initial review of the docketing statement and documents
before this court revealed a potential jurisdictional defect, this court ordered
appellant to show cause why this appeal should not be dismissed for lack of
jurisdiction. In particular, it appeared that the challenged order is not
appealable as a final judgment under NRAP 3A(b)(1) as asserted by
appellant in the docketing statement because appellant’s claims against
Jesse Allen Bennett and City of Reno remain pending in the district court.
See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (“[A]
final judgment is one that disposes of all the issues presented in the case,
and leaves nothing for the future consideration of the court, except for post-
judgment issues such as attorney’s fees and costs.”). It also appeared that
no other statute or court rule authorized an appeal from the challenged

order. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d

22. 23282

 

 

 
Supreme Court
OF
NevaDA

40) [U47A aie

850, 851 (2013) (this court “may only consider appeals authorized by statute
or court rule”).

In response, appellant acknowledged that the notice of appeal
was prematurely filed before entry of a final judgment and explained that
she attempted to correct the jurisdictional defect by moving the district
court to certify the challenged order as final under NRCP 54(b). However,
the district court did not rule on the motion. The district court entered an
order indicating that it lacked jurisdiction due to the filing of the notice of
appeal and staying the district court case pending resolution of this appeal.
This court treated appellant’s response as a motion for an extension of time
to file a response and granted the motion. This court noted that a
prematurely filed notice of appeal does not divest the district court of
jurisdiction, NRAP 4(a)(6), and directed appellant to provide this court with
a file-stamped copy of any district court order certifying the challenged
order as final under NRCP 54(b).

Appellant has now filed a second response to the order to show
cause. Appellant explains that she re-filed her motion for NRCP 54(b)
certification as well as a motion to set aside the stay but the district court
has taken no action on the motions. Appellant requests an additional 60-
day extension of time for the district court to consider and rule on the motion
for NRCP 54(b) certification. Alternatively, if the district court does not
rule on the motion, appellant states she intends to file a petition for a writ
of mandamus seeking an order directing the district court to rule on the
motion,

Under the circumstances presented here, this court declines to
grant an additional extension of time. Because the district court has not

yet entered a final judgment appealable under NRAP 3A(b)(1), and it does

 

 

 
Supreme Court
OF
Nevaba

(2) WTA RD

not appear that any other statute or court rule permits an appeal from the
challenged order, this court lacks jurisdiction and dismisses this appeal.
Appellant may file a new notice of appeal, if aggrieved, once the district
court enters a final judgment or an otherwise appealable order.

It is so ORDERED.

yA... Ln ok. : J.
7

Hardesty

AVGOM ig. A— J.

-

Stiglich Herndon

 

ec: Hon. Scott N. Freeman, District Judge
Arias Sanguinetti Stahle Torrijos, LLP/Las Vegas
Sparks City Attorney
Jesse Allen Bennett
Reno City Attorney
Washoe District Court Clerk